HENRIOD, Justice
(concurring in the result).
The public purpose for which condemnation was sought in this case seems to have been justified by the record. However, Utah has declared that all railroad companies *625are common carriers that are required to receive and transport passengers and freight. Utah Const. Art. XII, Sec. 12. If, after incorporation, they fail to have their lines in full operation within prescribed time their franchises become forfeit. 77-0-4, U. C. A. 1943. They are required to run their trains in accordance with published schedules, 77-0-16, and to receive and discharge passengers, 77-0-17. Their employees are even required to wear identifying insignia, 77-0-20. It would seem, therefore, that the statutory conception of a railroad in this state is one that contemplates a vital going concern, — a corporate personality using tickets, time-tables, tracks and trains, none of which plaintiff has used since 1936. True, it has had a manager, whose duties seem to have been confined to signing leases and attending to administrative matters. The sanctity of the sovereign right of eminent domain is such as to preclude the indiscriminate use of such right, and the person seeking the invocation thereof should be examined and scrutinized with utmost caution. In the light of our statutory injunctions mentioned above, it seems illogical that the plaintiff, admittedly not operating its railroad system except through a lessee, as pointed out in Justice Crockett’s opinion, should be cast in a chameleonic role where it can condemn but not conduct. Had the Union Pacific, its lessee, been joined as a party, the conclusion reached in this case would have been less troublesome in the opinion of the writer.